Citation Nr: 0715190	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran was initially denied service connection for 
tinnitus in a January 1965 rating decision.  He did not 
appeal.

In June 2003, the veteran again requested service connection 
for tinnitus.  Included with the request was a claim for 
service connection for bilateral hearing loss.  The December 
2003 rating decision denied service connection for bilateral 
hearing loss and tinnitus.  The veteran duly perfected an 
appeal.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in May 2007.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is ultimately seeking service connection for 
bilateral hearing loss and tinnitus.  He essentially contends 
that each condition is the result of his duties as a field 
artilleryman in Korea.  Before the Board can properly 
adjudicate these claims, however, additional development is 
required.

Reasons for remand

Kent considerations

As noted in the Introduction, the veteran was previously 
denied service connection for tinnitus in a January 1965 
rating decision.  He was informed of that decision by way of 
a letter from the RO dated February 3, 1965.  He did not 
timely appeal, and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  Accordingly, before the claim can 
be reopened, new and material evidence must be submitted.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

In this connection, the Board is aware that in December 2003 
the RO denied service connection for tinnitus on the merits, 
without reference to the January 1965 rating decision or the 
predicate issue of whether new and material evidence had been 
submitted.  However, the question of whether new and material 
evidence has been received is one that must be addressed by 
the Board, notwithstanding a decision favorable to the 
claimant that may have been rendered by the RO.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [noting that before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant.]; see also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [observing that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously-denied claim].  The 
proper issue on appeal is, therefore, whether new and 
material evidence has been received which is sufficient to 
reopen the previously-denied service-connection claim for 
tinnitus.

Review of the record reveals that the veteran has not 
received VCAA notice with respect to the new and material 
evidence issue.  While the July 2003 VCAA letter provided 
notice regarding service connection for tinnitus, such is not 
the issue on appeal.  As explained above, the proper issue on 
appeal is whether new and material evidence has been received 
which is sufficient to reopen the veteran's previously-denied 
claim.  VCAA notice regarding this issue is lacking, and the 
claim must therefore be remanded so that a proper notice 
letter can be sent to the veteran.

The circumstances of this case are similar to those found in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, as here, 
the proper issue on appeal was whether new and material 
evidence had been received to reopen a previously-denied 
service-connection claim.  The RO, however, sent the veteran 
a VCAA letter addressing only the matter of service 
connection, without making reference to the new and material 
evidence issue.  The United States Court of Appeals for 
Veterans Claims (the Court) held in Kent  that such VCAA 
notice was inadequate, and remanded the case so that the 
claimant could be provided with a VCAA notice letter 
explaining that new and material evidence was required and 
describing what constitutes the same.  The Court further held 
that in new and material evidence cases, the veteran must be 
notified of the elements of service connection on which the 
claim was previously denied, and be given notice that he must 
submit evidence specifically relating to such elements.  

Because the veteran has not been provided with Kent-compliant 
VCAA notice, the tinnitus issue must be remanded so that such 
notice can be sent to the veteran.

Other VCAA considerations

The VCAA also requires that the notice letter include a 
request that the claimant provide any evidence in his 
possession pertaining to the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).

While the veteran was sent a letter in July 2003 which 
advised him of the elements of service connection, the 
evidence he was required to provide, and the evidence VA 
would provide, such letter failed to request that the veteran 
provide any evidence in his possession pertaining to the 
claims.  See 38 C.F.R. § 3.159(b)(1) (2006).  No other VCAA 
letter addressing this requirement is of record.  
Accordingly, the case must be remanded so that an additional 
VCAA letter addressing the aforementioned requirement can be 
sent to the veteran.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
corrective letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent and the "give us 
everything you've got" provision in 38 
C.F.R. § 3.159(b)(1).

2.  After completing any additional 
development which is deemed necessary, 
VBA should readjudicate the matter of 
service connection for bilateral hearing 
loss and the issue of whether new and 
material evidence has been received to 
reopen the veteran's previously-denied 
service-connection claim for tinnitus.  
If the benefits sought on appeal are 
denied, either in whole or in part, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




